Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 1 of 12



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

       BPI SPORTS, LLC,

               Plaintiff,
       vs.                                               CASE NO.: 0:19-cv-60505

       THERMOLIFE INTERNATIONAL, LLC,
       and RONALD L. KRAMER,

               Defendants.


                      BPI SPORTS, LLC’S SECOND MOTION TO COMPEL
                    AND REQUEST FOR ATTORNEYS’ FEES AND EXPENSES

             Plaintiff, BPI Sports, LLC (“BPI”), pursuant to Fed. R. Civ. P. 37 and S.D. Fla. L.R. 7.1

  and 26.1(g), hereby moves to compel Defendant ThermoLife International, LLC (“Thermolife”)

  to produce documents in response to BPI’s Second Request for Production Nos. 1-5, 7 and 11 and

  answers to Second Set of Interrogatories Nos. 1-3; and moves to compel Defendant, Ronald L.

  Kramer (“Kramer”) to provide answers to BPI’s Second Set of Interrogatories Nos. 1, 2 and 7.

  BPI further moves for its attorneys’ fees and costs associated with this motion.

  I.         Whether CRTN-3 Is A ThermoLife Product Is A Central Issue In This Case

             The FAC alleges false advertising under 15 U.S.C. § 1125(a), common law unfair

  competition and false patent marking under 35 U.S.C. § 292. D.E. 12, FAC, Counts I, II and VI,

  ¶¶167-180, 194-199. For present purposes, it is sufficient to focus on the advertising, labeling and

  sale of the product CRTN-3. D.E. 12, FAC, ¶¶70-80 and 158-162. The FAC alleges that CRTN-

  3 is a product of Defendant, ThermoLife. D.E. 12, FAC, ¶¶73, 158. In their Motion to Dismiss,

  Defendants expressly denied that CRTN-3 is a ThermoLife product. D.E. 16, p. 3, fn. 1. Rather,

  Defendants alleged that the product is solely advertised and sold by an entirely separate corporate

  entity Muscle Beach Nutrition, LLC (“Muscle Beach Nutrition”). Id. According to Defendants,


                                                     1
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 2 of 12



  the sole relationship between the two entities is that Muscle Beach Nutrition is a “licensee” of

  ThermoLife. Id. In support of this position, ThermoLife produced an alleged “Purchase and

  License Agreement” between ThermoLife and Muscle Beach Nutrition (bates stamped

  TLI000555-TLI000562) (confidential).

           It is BPI’s position that Muscle Beach Nutrition is a shell corporation, with few or no actual

  employees or operations, and that the license lacks credibility and was prepared for litigation. Over

  the course of the last several months, Defendants have attempted to pressure BPI into capitulating

  that it has no case at all because of the lack of any affiliation between Defendants and the CRTN-

  3 product. Defendants’ conviction on this point was so strong that Defendants and their counsel,

  Gregory Collins, repeatedly threatened BPI and its counsel with sanctions in a telephone

  conference, a letter and a proposed motion if BPI maintained its position. See Exhibit 1 (Rule 11

  letter) and Exhibit 2 (proposed Rule 11 motion). In response to the proposed motion, BPI provided

  a detailed response letter outlining the overwhelming evidence that CRTN-3 was created by and

  is sponsored by, advertised by, sold by, or otherwise affiliated with Defendants. 1 Exhibit 3.

           Subsequently, in response to BPI’s first Motion to Compel (D.E. 62), Mr. Collins submitted

  a declaration in which he testified, under oath, that “CRTN-3 isn’t sold or marketed by ThermoLife;

  the product is sold by Muscle Beach Nutrition.” D.E. 65-1, ¶4. Mr. Collins provided the same

  testimony in response to BPI’s Motion for Leave to Amend (D.E. 64). D.E. 69-1, ¶7. Mr. Collins

  further testified that prior to becoming aware of the Second Amended Complaint, “Defendants

  have been preparing to defend this case by demonstrating that CRTN-3 was not a ThermoLife

  product.” D.E. 69-1, ¶8. 2


  1
      Defendants’ Rule 11 motion was never filed even after the twenty-one (21) day waiting period.
  2
    BPI’s Reply in Support of its Motion to Amend provided further evidence that CRTN-3 is a
  product created, advertised and sold by ThermoLife. D.E. 74, pp. 2-5. The evidence also now
                                                     2
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 3 of 12



  II.    BPI Issued A Second Round Of Discovery To Address Defendants’ Defense

         On April 3, 2020, BPI served a Second Request for Production of Documents on

  ThermoLife (Requests 1-12); a Second Set of Interrogatories on ThermoLife (Roggs 1-3); and a

  Second Set of Interrogatories to Ronald Kramer (“Kramer”) (Roggs 1-7) (collectively, Second Set

  of Discovery”). Composite Exhibit 5. The Second Set of Discovery is designed to (i) address

  Defendants’ sole defense that CRTN-3 is not a ThermoLife product; (ii) investigate the legitimacy

  of Defendants’ evidence and testimony in support of this defense; and (iii) gather more evidence

  to defend BPI and its counsel against Defendants’ constant threats of sanctions.

  III.   Defendants Refused To Produce Any Documents Or Answer Any Interrogatories

         On May 4, 2020, Defendants responded to BPI’s Second Set of Discovery. Composite

  Exhibit 6. ThermoLife refused to produce a single document in response to the Second Request

  for Production, including any e-discovery on the license Defendants produced. Exhibit 6-1.

  ThermoLife refused to provide any substantive responses to the Second Set of Interrogatories.

  Exhibit 6-2. Kramer once again refused to provide any substantive responses to the Second Set of

  Interrogatories. 3 Exhibit 6-3. Defendants’ rationale is that none of the Second Set of Discovery

  is relevant to any claim or defense in this case or it relates to Muscle Beach Nutrition, LLC. Id.

  IV.    Defendants Refused To Make A Single Concession During The Meet and Confer

         On May 7, 2020, BPI provided Defendants with a detailed letter outlining the relevance of

  the Second Set of Discovery and explaining why all of Defendants’ objections are misplaced.

  Exhibit 8. On May 12, 2020, counsel for the parties met and conferred by telephone. During the

  teleconference, counsel for BPI reiterated BPI’s position that the discovery not only directly relates



  includes a subsequent April 27, 2020 email in which Mr. Collins refers to documents stored in
  paper files in “ThermoLife’s Muscle Beach Offices.” Exhibit 4.
  3
    Kramer refused to provide substantive responses to BPI’s First Set of Interrogatories. D.E. 62.

                                                    3
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 4 of 12



  to allegations in the FAC, but affirmative positions, evidence, testimony and admissions proffered

  by the Defendants. In the interest of narrowing the issues, BPI agreed to withdraw Second

  Requests for Production 6, 8-10 and 12. BPI has also elected not to pursue Second Interrogatories

  3-6 to Kramer in the interest of pursing the answers in deposition.

         Defendants made no concessions whatsoever. At most, Defendants agreed to confirm

  whether documents responsive to Requests for Production 4 (purchase orders), 5 (invoices) and 7

  (proof of payment) exist, but have failed to do so.4 Otherwise, Defendants elected to maintain the

  frivolous position that nothing in the Second Set of Discovery is relevant to the First Amended

  Complaint, even in those instances where Defendants themselves injected issues (CRTN-3 is not

  a ThermoLife product), evidence (license agreement), testimony (Collins Declaration) and

  admissions (ThermoLife’s Muscle Beach office). Defendants have taken the bizarre position that

  since the Second Set of Discovery relates to allegations in the Second Amended Complaint, it

  cannot relate to allegations in the First Amended Complaint, and the discovery is therefore

  objectionable. This argument lacks any basis, in part, because BPI has exhaustively demonstrated

  the direct linear relationship between the Second Set of Discovery and the First Amended

  Complaint, and in part, because there is a natural overlap of issues between the two pleadings.

         Defendants’ blanket refusals reflect a real concern that any responses will negatively affect

  their positions. For example, in the event the license agreement is legitimate and prepared in the

  ordinary course of business, it does not make sense why ThermoLife would refuse to supply native

  files or answer Interrogatory No. 1 which asks for the identification of the authors, dates, signature,

  manner, location and witnesses. The only way these questions become threatening is if the license



  4
     BPI gave Defendants until May 20, 2020 (over a week) to confirm this fact, but Defendants
  failed to respond in this reasonable timeframe (or even by the date of this filing).

                                                    4
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 5 of 12



  is a fake. Likewise, the only logical reason Kramer would refuse to confirm whether ThermoLife

  pays for Muscle Beach Nutrition’s advertising is if it does. Otherwise, Kramer would be eager to

  deny this fact. Finally, to the extent that Defendants’ responses support the conclusion CRTN-3

  is advertised or sold by ThermoLife (or is not sold by Muscle Beach Nutrition), this would directly

  contradict the repeated, sworn testimony of Defendants’ own counsel. 5 D.E. 69-1, ¶7.

           Regardless of the reasons, Defendants’ blatant discovery violations are severely

  prejudicing BPI’s ability to support its claims, rebut arguments that Defendants injected into the

  case, investigate evidence that Defendants proffered, and defend against Defendants’ repeated

  charges of sanctions. It is also wasting precious discovery time and precluding BPI from securing

  documents it needs to depose ThermoLife, Kramer and Muscle Beach Nutrition before the close

  of discovery (July 8, 2020).

  V.       LEGAL STANDARD

           “Pursuant to Federal Rule of Civil Procedure 26(b), parties may obtain discovery regarding

  any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

  needs of the case, considering the importance of the issues at stake in the action, the amount in

  controversy, the parties’ relative access to relevant information, the parties’ resources, the

  importance of the discovery in resolving the issues, and whether the burden or expense of the

  proposed discovery outweighs its likely benefit.” Fed.R.Civ.P. 26; Powers v. Target Corp., 2020

  WL 409534, *1 (S.D. Fla. January 24, 2020). This includes document requests and interrogatories.

  Fed.R.Civ.P. 33 and 34. The Federal Rules also afford the Court broad authority to control the

  scope of discovery, …but ‘strongly favor full discovery whenever possible.’” Id. at *2 (citing

  Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1306-07 (11th Cir. 2011)).



  5
      The existing record evidence is inconsistent with the testimony of Mr. Collins. D.E. 74, p. 5.
                                                    5
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 6 of 12



  “Thus, courts allow liberal and broad discovery in keeping with the spirit and purpose of these

  rules.” Id. (citing Rosenbaum v. Becker & Poliakoff, P.A., 708 F. Supp. 2d 1304, 1306 (S.D. Fla.

  2010). “[W]hen a party objects to discovery, the onus is on the objecting party to demonstrate

  with specificity how the objected-to request is unreasonable or otherwise unduly burdensome.”

  Powers at *2 (citing Alvar v. No Pressure Roof Cleaning, LLC, 2018 WL 1187777, at *2 (S.D.

  Fla. Mar. 7, 2018)). “The Court does not recognize conclusory boilerplate objections or formulaic

  objections followed by an answer to the request.” Magistrate Judge Valle’s Discovery Procedures,

  ¶4. “The Court may impose sanctions, monetary or otherwise, if the Court determines discovery

  is being improperly…withheld in bad faith or without substantial justification. Id.

  VI.    BPI’S DISCOVERY THAT SHOULD BE COMPELLED

         A.      Requests For Production 1-3 and Interrogatory No. 1 to ThermoLife

         Under Fed.R.Civ.P. 34(a)(1)(A) BPI may take discovery regarding “any designated

  documents or electronically stored information…” Second Requests for Production 1-3 seeks

  native files (including Word and PDF versions) of the license agreement and the metadata

  associated with same. Ex. 6-1. Second Interrogatory No. 1 seeks basic information about the

  circumstances surrounding the creation and execution of this document (e.g., author, date,

  signatory, place and witnesses). Ex. 6-2. Defendants’ objections that this discovery “is not

  relevant to any claim or defense in this action”; only relates to “new allegations that BPI seeks to

  add in this lawsuit”; and “Muscle Beach Nutrition, LLC is not a party to this lawsuit” are frivolous

  given that Defendants’ defense is that Muscle Beach Nutrition is a mere “licensee” of ThermoLife

  and Defendants produced the license. BPI has a right to know if the document is bona fide. BPI

  does not have to be satisfied with the objection that “[t]here is no relevancy to date of creation and

  circumstances of the creation of this document” given that the document itself and the surrounding



                                                    6
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 7 of 12



  circumstances all point to the license being a complete fabrication that was not created or executed

  on the date reflected. Defendants’ blanket refusal to provide the most basic information support

  BPI’s suspicions. If the document is real, there is absolutely no reason why Defendants would

  resist production since this would support their position that Muscle Beach Nutrition is a licensee.

         B.      Second Requests For Production 4, 5 and 7 to ThermoLife

         Second Requests for Production 4, 5 and 7 seek the purchase orders, invoices and proof of

  payment under the license agreement, respectively. Ex. 6-1. Since the license agreement is clearly

  relevant, documents generated under the license are equally relevant, particularly given that such

  documents help confirm whether the parties are actually operating under it. Indeed, this discovery

  goes directly to Defendants’ sole defense that ThermoLife and Muscle Beach Nutrition are separate

  entities, operate at arm’s length and generate records in the normal course of business. Defendants’

  objections are the same as those regarding the license (see above) and are therefore meritless for

  the same reasons. Id. Consistent with BPI’s positions that the license is a sham and there is no

  distinction between the supplement products of ThermoLife and Muscle Beach Nutrition, counsel

  for Defendants has already intimated that these documents do not even exist. If this is the case,

  responding to these Requests was a “no brainer” and Defendants should now be compelled to issue

  new responses confirming their non-existence. Otherwise, the documents should be produced.

         C.      Second Interrogatory Nos. 2 and 3 and Request No. 11 to ThermoLife

         Second Interrogatory No. 2 asks ThermoLife to identify its bank accounts, whether any

  revenue generated from the sale of CRTN-3 has been deposited into any identified account and

  whether any funds from these accounts have been used for the operations of Muscle Beach

  Nutrition. Ex. 6-2. ThermoLife’s objections that this interrogatory is not relevant to any claim or

  defense is this action and because it touches on Muscle Beach Nutrition are not sustainable. Id.

  The interrogatory itself references the product CRTN-3, which is referenced in the FAC, the

                                                   7
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 8 of 12



  sponsorship of which the parties are both disputing. D.E. 12, FAC, ¶¶73, 158. The mere fact that

  Muscle Beach Nutrition is not a party does not preclude BPI from asking questions about

  ThermoLife’s relationship with this entity, particularly given that it was Defendants which injected

  the argument that CRTN-3 is not a ThermoLife product. D.E. 16, p. 3, fn. 1. ThermoLife’s

  objection that it produced the license agreement between ThermoLife and Muscle Beach Nutrition

  makes the sharing of revenue between these two entities that much more probative. Ex. 6-2.

          ThermoLife has provided sworn testimony that ThermoLife’s lack of involvement in the

  advertisement or sale of CRTN-3 is their only defense. D.E. 16, p. 3, fn. 1. D.E. 69-1, ¶¶7, 8. In

  the event ThermoLife comingles revenue from the sale of CRTN-3, or funds the operations of

  Muscle Beach Nutrition, ThermoLife is contributing to the advertising and sale CRTN-3. If

  ThermoLife is not involved in these activities, there should be no reluctance in confirming this fact

  because it would support Defendants’ own positions. In either case, there are no circumstances

  under which this interrogatory could be considered “irrelevant to any claim or defense.”

          Second Interrogatory No. 3 asks ThermoLife to identify all employees of ThermoLife, and

  for each, provide their date of hire, title, job responsibilities, etc., and what entity is reflected on

  their paycheck. Ex. 6-2. Defendants provided the same objections made in connection with

  Second Interrogatory No. 2. Id. The position that such questions are irrelevant is meritless,

  particularly where BPI is already aware that ThermoLife shares employees with Muscle Beach

  Nutrition. Exhibit 3, p. 7 (identifying Alexander Nikolaidis as an employee of ThermoLife and

  Muscle Beach Nutrition). Such objections are also hypocritical and unfair given that Defendants’

  counsel posed the same questions to BPI during the corporate deposition. Exhibit 9, 43:25-49:24

  (“How many employees does BPI have now approximately?”; “Do you know someone named Ali

  Jacob?”; “Who is the CFO?”; “Who is in charge of product formulation?”).



                                                     8
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 9 of 12



         Second Request for Production No. 11 requests financial statements from ThermoLife

  going back five (5) years. Ex. 6-1. ThermoLife acknowledges in its response that “BPI has a claim

  here that CRTN-3 is falsely advertised and falsely patent marked.” Id. Thus, the objection that its

  financial statements have no relevance to any claim or defense in this action is once again

  misplaced, since these documents should reveal whether ThermoLife expended resources for the

  operations of Muscle Beach Nutrition, including the advertising and sale of the CRTN-3 product.

         D.      Interrogatories 1, 2 and 7 to Kramer

         This is the second time Kramer has failed to provide any responses to BPI’s interrogatories.

  D.E. 62. Second Interrogatories 1, 2 and 7 are directed to ThermoLife’s relationship to Muscle

  Beach Nutrition. Ex. 6-3. This relationship is clearly relevant to Defendants’ denial that CRTN-

  3 is a ThermoLife product. D.E. 16, p. 3, fn. 1. D.E. 69-1, ¶¶7, 8. Kramer is the CEO of both

  companies. Exhibit 3, p. 5; D.E. 74, p. 8. Second Interrogatory No. 1 concerns the property at

  1811 Ocean Front Walk, Venice California 90291. Ex. 6-3. This address is the corporate offices

  of Muscle Beach Nutrition, which it shares with ThermoLife. Exhibit 3, p. 4-7; D.E. 64, p. 3; D.E.

  74, pp. 2-5. Kramer bought this building with the intention of selling ThermoLife products. D.E.

  74, p. 3 (citing Ex. 2). The product CRTN-3 is sold at this location in the “Muscle Beach Nutrition

  store” also referred to as the “ThermoLife retail store.” Exhibit 3, p. 5; D.E. 74, p. 4. Defendants’

  own attorney referred to this location as “ThermoLife’s Muscle Beach Offices.” Exhibit 4. Even

  the Defendants’ objections (same as above) state that “both use the address.” Ex. 6-3. BPI must

  be permitted to explore the owners and operation of this property because if ThermoLife owns the

  retail store, pays the rent and/or pays utilities at the location where CRTN-3 is advertised and sold,

  ThermoLife is advertising and selling CRTN-3 (which would directly contradict sworn testimony).

         With similar reasoning, Second Interrogatory No. 2 requests the identification of all

  ThermoLife employees who work for Muscle Beach Nutrition. Ex. 6-3. This is a straightforward
                                                    9
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 10 of 12



  question to ThermoLife (not Muscle Beach Nutrition) that should be answered. As noted above,

  BPI is already aware of one shared employee. Exhibit 3, p. 7. Although Kramer objects on the

  same basis as Second Interrogatory No. 1 (see above), shared employees (and their function)

  further reflect that the corporate form is a sham, Muscle Beach Nutrition has no employees of its

  own, and such overbroad objections are cloaking the fact that CRTN-3 is a ThermoLife product.

         Second Interrogatory No. 7 asks for the entity that pays marketing expenses for Muscle

  Beach Nutrition; the bank account from which the marketing expenses are paid; and the owner of

  the bank account. Ex. 6-3. In the interest of compromise, BPI is willing to narrow this request to

  whether ThermoLife pays these expenses (in whole or in part). Kramer objects on the basis that

  “[t]he information sought by this interrogatory relates to Muscle Beach Nutrition, LLC,” however,

  this interrogatory is directed to Kramer either in his individual capacity or as the Chief Executive

  Officer of ThermoLife (and their unilateral activities). The mere fact that an interrogatory to

  Kramer mentions or touches on Muscle Beach Nutrition does not render it objectionable. Although

  Kramer further objects on the basis that he “currently has pending with this Court an objection to

  providing Muscle Beach Nutrition, LLC information here in response to written discovery,” that

  objection is inapplicable here because BPI is not posing a question to Kramer in his capacity as

  the Chief Executive Officer of Muscle Beach Nutrition.

         Kramer’s remaining objection that this interrogatory is not relevant to the FAC is

  misplaced. Ex. 6-3. As discussed above, Second Interrogatory No. 7 is relevant to the FAC

  because Defendants have provided sworn testimony that ThermoLife does not advertise or sell

  CRTN-3 and that this is their only defense. D.E. 16, p. 3, fn. 1. D.E. 69-1, ¶¶7, 8. In the event

  that ThermoLife pays the marketing expenses for Muscle Beach Nutrition, ThermoLife advertises

  CRTN-3 and the sworn testimony Defendants offered would be directly contradicted.



                                                  10
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 11 of 12



  Respectfully submitted,                               Dated this 26th day of May, 2020.
                                                        KRINZMAN, HUSS & LUBETSKY
                                                        FELDMAN & HOTTE
                                                        Cary A. Lubetsky
                                                        Florida Bar No. 961360
                                                        Salvatore H. Fasulo
                                                        Florida Bar No. 143952

                                                        800 Brickell Avenue, Suite 1501
                                                        Miami, Florida 33131
                                                        Telephone: (305) 854-9700
                                                        Facsimile: (305) 854-0508
                                                        Primary email: cal@khllaw.com
                                                                        shf@khllaw.com
                                                        Secondary email: eservicemia@khllaw.com

                                                        HILLYER LEGAL, PLLC

                                                        s/ Gregory L. Hillyer
                                                        Gregory L. Hillyer
                                                        Fla. Bar No. 682489
                                                        Email: ghillyer@hillyerlegal.com
                                                        5335 Wisconsin Avenue, N.W.
                                                        Suite 440
                                                        Washington, D.C. 20015-2052
                                                        Telephone: 202-686-2884
                                                        Facsimile: 202-686-2877

                                                        Attorneys for Plaintiff BPI Sports, LLC


                         COMPLIANCE WITH LOCAL RULE 26.1(g)(2)

         The information required under S.D.Fla. L.R. 26.1 (g)(2) is set forth in Exhibit 7. A Word

  version of the chart will be provided to Defendants to juxtapose their positions to those of BPI.



         S.D. FLA. L.R. 7.1 AND FED.R.CIV.P. 37 CERTIFICATE OF GOOD FAITH

         I HEREBY CERTIFY that counsel for BPI met and conferred with counsel for Defendants

  in a good faith effort to resolve the issues raised by this motion, but were unable to do so.



                                                   11
Case 0:19-cv-60505-RS Document 87 Entered on FLSD Docket 05/26/2020 Page 12 of 12



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Second Motion to

  Compel was filed via CM/ECF on May 26, 2020 and served on counsel of record.

                                                         s/ Gregory L. Hillyer




                                              12
